Citation Nr: 0328864	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  92-13 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a left-sided pleural cavity injury with 
splenosis.  

2.  Entitlement to a disability rating in excess of 20 
percent for gunshot wound residuals of the left chest.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
left eye disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On July 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from the Westside VA 
Medical Center in Chicago, Illinois for 
any treatment for left eye complaints 
during the period from July 9, 1999 to 
September 29, 1999.  The RO should 
request complete clinical records, 
including those reports pertaining to the 
opthalmological examination on September 
29, 1999, regarding the diagnosis of 
central retinal vein occlusion of the 
left eye.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  an ophthalmological 
examination to determine the current 
diagnosis (if any) of his claimed left 
eye disability.  The claims folder should 
be reviewed by the examiner.  The 
examining physician is advised that a 
diagnosis of a central retinal vein 
occlusion of the left eye was presented 
on VA examination on September 29, 1999, 
though it is not known whether this 
diagnosis represents a chronic 
ophthalmological disability of the left 
eye. If a chronic left eye disability is 
diagnosed on examination, the examining 
physician should answer the following 
questions:  

(a.)	Was the left eye disability caused 
by the medical treatment or examination 
received by the veteran from VA on July 
9, 1999, or during the period from July 
9, 1999 to September 29, 1999, and was 
the proximate cause of the disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on part of VA in 
furnishing the examination or treatment?  

(b.)	Was the left eye disability an event 
which was not a reasonably foreseeable 
result of medical treatment or 
examination received by the veteran from 
VA on or during the period from July 9, 
1999, to September 29, 1999?  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations: a cardiac examination and 
pulmonary function test to show the 
nature and extent of impairment of his 
respiratory system due to his pleural 
cavity injury.  The claims folder should 
be made available to the examiner(s) for 
review.  The examiner(s) should answer 
the following questions:

(a)  	Is the veteran's Forced 
Expiratory Volume in one second (FEV-1) 
40 to 55 percent of the predicted value 
or less than 40 percent?

(b)	Is the veteran's ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) 40 to 55 
percent of the predicted value or less 
than 40 percent?

(c)	Is the veteran's Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 40 to 55 
percent of the predicted value or less 
than 40 percent?

(d)  	Is the veteran's maximum oxygen 
consumption 15 to 20 milliliters per 
kilogram per minute (with 
cardiorespiratory limit)?

(e)	Is the veteran's maximum exercise 
capacity less than 15 milliliters per 
kilogram per minute oxygen consumption 
(with cardiac or respiratory limitation)?

(f)	Does the veteran exhibit cor 
pulmonale (right heart failure)?

(g)	Does the veteran exhibit right 
ventricular hypertrophy?

(h)	Does the veteran exhibit pulmonary 
hypertension (shown by Echo or cardiac 
catheterization)?

(i)	Does the veteran exhibit episode(s) 
of acute respiratory failure?

(j)	Does the veteran require outpatient 
oxygen therapy?

(k)	Are the veteran's residuals of a 
left-sided pleural cavity injury with 
splenosis manifested by tachycardia, 
dyspnea or cyanosis on slight exertion?

(l)  	Are the veteran's residuals of 
a left-sided pleural cavity injury with 
splenosis manifested by adhesions of the 
diaphragm or pericardium with marked 
restriction of excursion or poor response 
to exercise?

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
of the musculature in the region of his 
left chest to show the nature and extent 
of impairment of due to his old gunshot 
wound.  The examiner(s) should review the 
claims folder prior to conducting the 
examination.  The examiner(s) should 
answer the following questions:

(a.) Do the residuals of a gunshot wound 
to the left chest impair the veteran's 
major or minor upper extremity?

(b.) Do the residuals of a gunshot wound 
to the left chest impair the veteran's 
ability depress his arm from the vertical 
overhead position to hanging at the side?  
If so, does the examiner characterize the 
extent of the impairment to be slight, 
moderate, moderately severe, or severe?  
(If the examiner characterizes the 
impairment as slight, he should explain 
why, in his opinion, the degree of 
impairment is not moderate; if the 
examiner characterizes the impairment as 
moderate, he should explain why, in his 
opinion, the degree of impairment is not 
moderately severe; if the examiner 
characterizes the impairment as 
moderately severe, he should explain why, 
in his opinion, the degree of impairment 
is not severe.)

(c.) Do the residuals of a gunshot wound 
to the left chest impair the veteran's 
ability to perform forward and backward 
swinging of his arm?  If so, does the 
examiner characterize the extent of the 
impairment to be slight, moderate, 
moderately severe, or severe?  (If the 
examiner characterizes the impairment as 
slight, he should explain why, in his 
opinion, the degree of impairment is not 
moderate; if the examiner characterizes 
the impairment as moderate, he should 
explain why, in his opinion, the degree 
of impairment is not moderately severe; 
if the examiner characterizes the 
impairment as moderately severe, he 
should explain why, in his opinion, the 
degree of impairment is not severe.)

(d.) Do the residuals of a gunshot wound 
to the left chest impair the veteran's 
ability to perform downward rotation of 
his scapula?  If so, does the examiner 
characterize the extent of the impairment 
to be slight, moderate, moderately 
severe, or severe?  (If the examiner 
characterizes the impairment as slight, 
he should explain why, in his opinion, 
the degree of impairment is not moderate; 
if the examiner characterizes the 
impairment as moderate, he should explain 
why, in his opinion, the degree of 
impairment is not moderately severe; if 
the examiner characterizes the impairment 
as moderately severe, he should explain 
why, in his opinion, the degree of 
impairment is not severe.)

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


